EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 22-38 non-elected without traverse.  Accordingly, claims 22-38 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “wherein the molecular data comprises DNA copy number variation (CNV) data and exome data; quantifying regional molecular diversity in the one or more subjects from the molecular data; training a machine learning model based on the training data and the quantified regional molecular diversity in the one or more subjects, wherein the machine learning model is trained on the training data to localize molecularly distinct subpopulations and phenotypic niches across a region-of-interest; and generating an image that depicts spatial patterns of a molecular marker across a region-of-interest in a subject by inputting magnetic resonance images acquired from the subject to the trained machine learning model”, in conjunction with other limitations present in the independent claim, distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662